                Case
AO 199A (Rev. 12/11-    1:20-cr-00132-NONE-SKO
                     EDCA [Fresno]) Order Setting Conditions of ReleaseDocument   15 Filed 09/11/20 Page
                                                                                                       Page11 of
                                                                                                              of 3     3      Pages



                                   UNITED STATES DISTRICT COURT
                                                                  for the
                                                                                                               FILED
                                             Eastern District of California                                   Sep 11, 2020
                                                                                                           CLERK, U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,
                                                                  )
                            v.                                    )
                                                                  )               Case No.       1:20-cr-00132-NONE-SKO
GABINO SOLIS ONTIVEROS,                                           )


                                    ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:          U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
                                                                                         Place
      U.S. MAGISTRATE JUDGE SHIELA K. OBERTO in Courtroom 7 (unless another courtroom is designated)

      on                                         NOVEMBER 16, 2020 at 1:00 PM
                                                                      Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.




(Copies to:      Defendant (through PTS)            PRETRIAL SERVICES                 US ATTORNEY       US MARSHAL)
Case 1:20-cr-00132-NONE-SKO Document 15 Filed 09/11/20 Page 2 of 3
    Case 1:20-cr-00132-NONE-SKO Document 15 Filed 09/11/20 Page33 of 3   3


                GABINO SOLIS ONTIVEROS




X



    9/11/2020

                               BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE
